DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 3, 2021. As directed by the amendment, claim 1 has been amended and claims 8-9, 11-15 were previously cancelled. As such, claims 1-7, 10, 16-21 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al. (US 2015/0051651), hereinafter “Terrill”.
Regarding claim 1, Terrill discloses a bone fixation screw (FIGS. 6-7) configured to couple with a bone fusion plate for joining bone fusion, comprising: a head portion (34) comprised of a superior end (upper end) and an inferior end (lower end), the head portion comprising proximal threads (80) extending circumferentially around the head portion (FIG. 6); the bone fusion plate having aperture threads (this limitation is being treated as an intended use limitation – the bone fusion plate has not been positively recited); the superior end of the head portion comprising a shaped opening (90), wherein the greatest diameter (see Figure A below) of the shaped opening (90) is axially oriented between a multiplicity of slots (see Figure A below), wherein the slots are configured to allow the aperture threads and the proximal threads to disengage and reengage with one another, and wherein 

    PNG
    media_image1.png
    461
    483
    media_image1.png
    Greyscale

Figure A: Bone fixation screw head of Terrill.

Regarding claim 3, Terrill discloses the bone fixation screw of claim 2, wherein the one or more aperture threads and the proximal threads share a substantially similar thread pitch (FIGS. 9-10).  
Regarding claim 4, Terrill discloses the bone fixation screw of claim 2, wherein the bone fixation screw is configured to be coupled with the fixation aperture at an oblique angle with respect to the bone fusion plate (FIG. 10).  
Regarding claim 5, Terrill discloses the bone fixation screw of claim 4, wherein the superior end is disposed at the oblique angle with respect to the plane of the bone fusion plate, such that a countersunk side of the head portion threads deeper into the fixation aperture than a protruding side of the head portion (FIG. 10).  
Regarding claim 6, Terrill discloses the bone fixation screw of claim 5, wherein adjacent proximal threads that share a portion of a single aperture thread at the countersunk side share a portion of a different aperture thread at the protruding side (FIG. 10).  
Regarding claim 7, Terrill discloses the bone fixation screw of claim 4, wherein the aperture threads and the proximal threads advantageously cross-thread when the bone fixation screw is obliquely angled relative to the bone fusion plate (FIG. 10).  
Regarding claim 16, Terrill discloses the bone fixation screw of claim 1, wherein the shaped opening has a size and a shape that cooperates with an arrangement of a multiplicity of slots that are uniformly disposed around the perimeter of the head portion (FIG. 7).  
Regarding claim 17, Terrill discloses the bone fixation screw of claim 16, wherein the peripheral regions are disposed in relatively thicker regions of the head portion, such that the overall size of the 
Regarding claim 18, Terrill discloses the bone fixation screw of claim 16, wherein the shaped opening is comprised of a hexalobe shape that is substantially concentric with the head portion and the shank (FIG. 7).  
Regarding claim 19, Terrill discloses the bone fixation screw of claim 1, wherein the proximal threads are comprised of a thread pitch that is substantially the same as the thread pitch comprising one or more aperture threads that are disposed circumferentially around an interior of a fixation aperture of the bone fusion plate (FIG. 9).  
Regarding claim 20, Terrill discloses the bone fixation screw of claim 1, wherein the proximal threads are configured to have substantially one-half of a mating thread size of one or more aperture threads (¶53).  
Regarding claim 21, Terrill discloses the bone fixation screw of claim 20, wherein the thread pitch is selected to facilitate engaging the bone fixation screw within the fixation aperture at an oblique angle with respect to the bone fusion plate (¶53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrill.
Regarding claim 10, Terrill discloses the bone fixation screw of claim 1, except wherein the multiplicity of slots is comprised of six cylindrically-shaped cutout portions that are disposed uniformly around the perimeter of the head portion. However, Terrill teaches that "a larger or smaller number of recesses 78 can be included...The angular spacing can be...equal between adjacent recesses 78" (¶60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the screw head of Terrill comprising six slots, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Response to Arguments
In response to Applicant's argument that Terrill fails to disclose “wherein the shaped opening coincides with a disposition of the multiplicity of slots,” or “each flute corresponding to and bordering a cutting edge,” Examiner respectfully disagrees. 
As outlined in the rejection above, there is a defined relationship between the shaped opening and the multiplicity of slots. A slot lies between every pair of lobes of the shaped opening. Therefore, the shaped opening coincides with a disposition of the multiplicity of slots. The claim does not require that the shaped opening comprises a lobe for each one of the slots. 
Additionally, Terrill teaches the “self-tapping tip 86 comprising one or more flutes” (¶57). Since the tip is configured to tap into bone, the flutes must comprise cutting edges. Therefore, Terrill meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775